Exhibit 10.6

NIKE, Inc. 1990 Stock Incentive Plan

1. Purpose. The purpose of this Stock Incentive Plan (the “Plan”) is to enable
NIKE, Inc. (the “Company”) to attract and retain as directors, officers,
employees, consultants, advisors and independent contractors people of
initiative and ability and to provide additional incentives to such persons.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
paragraph 10, the shares to be offered under the Plan shall consist of Class B
Common Stock of the Company (“Shares”), and the total number of Shares that may
be issued under the Plan shall not exceed one hundred thirty-two million
(132,000,000) Shares. If an option or stock appreciation right granted under the
Plan expires, terminates or is canceled, the unissued Shares subject to such
option or stock appreciation right shall again be available under the Plan. If
any Shares issued pursuant to a Stock Award are forfeited to the Company, the
number of Shares forfeited shall again be available under the Plan.

3. Duration of Plan. The Plan shall continue in effect until all Shares
available for issuance under the Plan have been issued and all restrictions on
such Shares have lapsed; provided, however, that no awards shall be made under
the Plan on or after the 10th anniversary of the last action by the shareholders
approving or re-approving the Plan. The Board of Directors may suspend or
terminate the Plan at any time except with respect to awards and Shares subject
to restrictions then outstanding under the Plan. Termination shall not affect
any outstanding awards or the forfeitability of Shares issued under the Plan.

4. Administration. The Plan shall be administered by a committee appointed by
the Board of Directors of the Company consisting of not less than two directors
(the “Committee”), which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards, except that only the Board of Directors may
amend or terminate the Plan as provided in paragraphs 3 and 14. Subject to the
provisions of the Plan, the Committee may from time to time adopt and amend
rules and regulations relating to administration of the Plan, advance the lapse
of any waiting period, accelerate any exercise date, waive or modify any
restriction applicable to Shares (except those restrictions imposed by law) and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan. The interpretation and
construction of the provisions of the Plan and related agreements by the
Committee shall be final and conclusive. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.
Notwithstanding anything to the contrary contained in this Paragraph 4, the
Board of Directors may delegate to the Chief Executive Officer of the Company,
as a one-member committee of the Board of Directors, the authority to grant
awards with respect to a maximum of 50,000 Shares to any eligible employee who
is not, at the time of such grant, subject to the reporting requirements and
liability provisions contained in Section 16 of the Securities Exchange Act of
1934 (the “Exchange Act”) and the regulations thereunder.

5. Types of Awards; Eligibility. The Committee may, from time to time, take the
following actions, separately or in combination, under the Plan: (i) grant
Incentive Stock Options, as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), as provided in paragraph 6(b); (ii) grant
options other than Incentive Stock Options (“Non-Statutory Stock Options”) as
provided in paragraph 6(c); (iii) grant Stock Awards, including restricted stock
and restricted stock units, as provided in paragraph 7; (iv) sell shares subject
to restrictions as provided in paragraph 8; and (v) grant stock appreciation
rights as provided in paragraph 9. Any such awards may be made to employees,
including employees who are officers or directors, of the Company or any parent
or subsidiary corporation of the Company and to other individuals described in
paragraph 1 who the Committee believes have made or will make an important
contribution to the Company or its subsidiaries; provided, however, that only
employees of the Company shall be eligible to receive Incentive Stock Options
under the Plan. The Committee shall select the individuals to whom awards shall
be made. The Committee shall specify the action taken with respect to each
individual to whom an award is made under the Plan. No employee may be granted
options or stock appreciation rights under the Plan for more than 400,000 Shares
in any calendar year.

 

1



--------------------------------------------------------------------------------

6. Option Grants.

(a) Grant. The Committee may grant options under the Plan. With respect to each
option grant, the Committee shall determine the number of Shares subject to the
option, the option price, the period of the option, the time or times at which
the option may be exercised and whether the option is an Incentive Stock Option
or a Non-Statutory Stock Option.

(b) Incentive Stock Options. Incentive Stock Options shall be subject to the
following terms and conditions:

(i) An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary of the Company
only if the option price is at least 110 percent of the fair market value of the
Shares subject to the option on the date it is granted, as described in
paragraph 6(b)(iii), and the option by its terms is not exercisable after the
expiration of five years from the date it is granted.

(ii) Subject to paragraphs 6(b)(i) and 6(d), Incentive Stock Options granted
under the Plan shall continue in effect for the period fixed by the Committee,
except that no Incentive Stock Option shall be exercisable after the expiration
of 10 years from the date it is granted.

(iii) The option price per share shall be determined by the Committee at the
time of grant. Subject to paragraph 6(b)(i), the option price shall not be less
than 100 percent of the fair market value of the Shares covered by the Incentive
Stock Option at the date the option is granted. The fair market value shall be
deemed to be the closing price of the Class B Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions in the Wall
Street Journal on the date the option is granted, or if there has been no sale
on that date, on the last preceding date on which a sale occurred, or such other
reported value of the Class B Common Stock of the Company as shall be specified
by the Committee.

(iv) No Incentive Stock Option shall be granted on or after the tenth
anniversary of the last action by the Board of Directors approving an increase
in the number of shares available for issuance under the Plan, which action was
subsequently approved within 12 months by the shareholders.

(c) Non-Statutory Stock Options. The option price for Non-Statutory Stock
Options shall be determined by the Committee at the time of grant. The option
price may not be less than 100 percent of the fair market value of the Shares
covered by the Non-Statutory Stock Option on the date the option is granted. The
fair market value of Shares covered by a Non-Statutory Stock Option shall be
determined pursuant to paragraph 6(b)(iii). No Non-Statutory Stock Option shall
be exercisable after the expiration of 10 years from the date it is granted.

(d) Exercise of Options. Except as provided in paragraph 6(f), no option granted
under the Plan may be exercised unless at the time of such exercise the optionee
is employed by the Company or any parent or subsidiary corporation of the
Company and shall have been so employed continuously since the date such option
was granted. Absence on leave or on account of illness or disability under rules
established by the Committee shall not, however, be deemed an interruption of
employment for this purpose. Except as provided in paragraphs 6(f), 10 and 11,
options granted under the Plan may be exercised from time to time over the
period stated in each option in such amounts and at such times as shall be
prescribed by the Committee, provided that options shall not be exercised for
fractional shares. Unless otherwise determined by the Committee, if the optionee
does not exercise an option in any one year with respect to the full number of
Shares to which the optionee is entitled in that year, the optionee’s rights
shall be cumulative and the optionee may purchase those Shares in any subsequent
year during the term of the option.

(e) Nontransferability. Except as provided below, each stock option granted
under the Plan by its terms shall be nonassignable and nontransferable by the
optionee, either voluntarily or by operation of law,

 

2



--------------------------------------------------------------------------------

and each option by its terms shall be exercisable during the optionee’s lifetime
only by the optionee. A stock option may be transferred by will or by the laws
of descent and distribution of the state or country of the optionee’s domicile
at the time of death. A Non-Statutory Stock Option shall also be transferable
pursuant to a qualified domestic relations order as defined under the Code or
Title I of the Employee Retirement Income Security Act. The Committee may, in
its discretion, authorize all or a portion of a Non-Statutory Stock Option
granted to an optionee to be on terms which permit transfer by the optionee to
(i) the spouse, children or grandchildren of the optionee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of Immediate Family
Members, or (iii) a partnership in which Immediate Family Members are the only
partners, provided that (x) there may be no consideration for any transfer,
(y) the stock option agreement pursuant to which the options are granted must
expressly provide for transferability in a manner consistent with this
paragraph, and (z) subsequent transfers of transferred options shall be
prohibited except by will or by the laws of descent and distribution. Following
any transfer, options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of paragraphs 6(d), 6(g), 10 and 11 the term “optionee” shall be deemed
to refer to the transferee. The events of termination of employment of paragraph
6(f), shall continue to be applied with respect to the original optionee,
following which the options shall be exercisable by the transferee only to the
extent, and for the periods specified, and all other references to employment,
termination of employment, life or death of the optionee, shall continue to be
applied with respect to the original optionee.

(f) Termination of Employment or Death.

(i) Unless otherwise provided at the time of grant, in the event the employment
of the optionee by the Company or a parent or subsidiary corporation of the
Company terminates for any reason other than because of normal retirement, early
retirement, physical disability or death, the option may be exercised at any
time prior to the expiration date of the option or the expiration of three
months after the date of such termination of employment, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option at the date of such termination.

(ii) Unless otherwise provided at the time of grant, in the event the employment
of the optionee by the Company or a parent or subsidiary corporation of the
Company terminates as a result of the optionee’s normal retirement, any option
granted to the optionee less than one year prior to the date of such termination
of employment shall immediately terminate, and any option granted to the
optionee at least one year prior to the date of such termination of employment
may be exercised by the optionee free of the limitations on the amount that may
be purchased in any one year specified in the option agreement at any time prior
to the expiration date of the option or the expiration of four years after the
date of such termination of employment, whichever is the shorter period. For
purposes of this paragraph 6(f), “normal retirement” means a termination of
employment that occurs at a time when (A) the optionee’s age is at least 60
years, and (B) the optionee has at least five full years of service as an
employee of the Company or a parent or subsidiary corporation of the Company.

(iii) Unless otherwise provided at the time of grant, in the event the
employment of the optionee by the Company or a parent or subsidiary corporation
of the Company terminates as a result of the optionee’s early retirement, any
option granted to the optionee less than one year prior to the date of such
termination of employment shall immediately terminate, and any option granted to
the optionee at least one year prior to the date of such termination of
employment may be exercised by the optionee in the amounts and according to the
schedule specified in the option agreement with no forfeiture of any portion of
the option resulting from such termination of employment, except that the option
may not be exercised after the earlier of the expiration date of the option or
the expiration of four years after the date of such termination of employment.
For purposes of this paragraph 6(f), “early retirement” means a termination of
employment that occurs at a time when (A) the optionee’s age is at least 55
years and less than 60 years, and (B) the optionee has at least five full years
of service as an employee of the Company or a parent or subsidiary corporation
of the Company.

(iv) Unless otherwise provided at the time of grant, in the event the employment
of the optionee by the Company or a parent or subsidiary corporation of the
Company terminates because

 

3



--------------------------------------------------------------------------------

the optionee becomes disabled (within the meaning of Section 22(e)(3) of the
Code), the option may be exercised by the optionee free of the limitations on
the amount that may be purchased in any one year specified in the option
agreement at any time prior to the expiration date of the option or the
expiration of four years after the date of such termination, whichever is the
shorter period.

(v) Unless otherwise provided at the time of grant, in the event of the death of
the optionee while in the employ of the Company or a parent or subsidiary
corporation of the Company, the option may be exercised free of the limitations
on the amount that may be purchased in any one year specified in the option
agreement at any time prior to the expiration date of the option or the
expiration of four years after the date of such death, whichever is the shorter
period, but only by the person or persons to whom such optionee’s rights under
the option shall pass by the optionee’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.

(vi) The Committee, at the time of grant or at any time thereafter, may extend
the three-month and four-year expiration periods any length of time not later
than the original expiration date of the option, and may increase the portion of
an option that is exercisable, subject to such terms and conditions as the
Committee may determine.

(vii) To the extent that the option of any deceased optionee or of any optionee
whose employment terminates is not exercised within the applicable period, all
further rights to purchase Shares pursuant to such option shall cease and
terminate.

(g) Purchase of Shares. Unless the Committee determines otherwise, Shares may be
acquired pursuant to an option granted under the Plan only upon receipt by the
Company of notice from the optionee of the optionee’s intention to exercise,
specifying the number of Shares as to which the optionee desires to exercise the
option and the date on which the optionee desires to complete the transaction,
and if required in order to comply with the Securities Act of 1933, as amended,
containing a representation that it is the optionee’s present intention to
acquire the Shares for investment and not with a view to distribution. Unless
the Committee determines otherwise, on or before the date specified for
completion of the purchase of Shares pursuant to an option, the optionee must
have paid the Company the full purchase price of such Shares in cash or with the
consent of the Committee, in whole or in part, in Common Stock of the Company
valued at fair market value. The fair market value of Common Stock of the
Company provided in payment of the purchase price shall be the closing price of
the Common Stock of the Company as reported in the New York Stock Exchange
Composite Transactions in the Wall Street Journal or such other reported value
of the Common Stock of the Company as shall be specified by the Committee, on
the date the option is exercised, or if such date is not a trading day, then on
the immediately preceding trading day. No Shares shall be issued until full
payment therefor has been made. With the consent of the Committee, an optionee
may request the Company to apply automatically the Shares to be received upon
the exercise of a portion of a stock option (even though stock certificates have
not yet been issued) to satisfy the purchase price for additional portions of
the option. Each optionee who has exercised an option shall immediately upon
notification of the amount due, if any, pay to the Company in cash amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements. If additional withholding is or becomes required beyond any amount
deposited before delivery of the certificates, the optionee shall pay such
amount to the Company on demand. If the optionee fails to pay the amount
demanded, the Company may withhold that amount from other amounts payable by the
Company to the optionee, including salary, subject to applicable law. With the
consent of the Committee, an optionee may satisfy the minimum statutory
withholding obligation, in whole or in part, by having the Company withhold from
the Shares to be issued upon the exercise that number of Shares that would
satisfy the withholding amount due or by delivering Common Stock of the Company
to the Company to satisfy the withholding amount. Upon the exercise of an
option, the number of Shares reserved for issuance under the Plan shall be
reduced by the number of Shares issued upon exercise of the option, plus the
number of Shares, if any, withheld upon exercise to satisfy the tax withholding
amount.

(h) No Repricing. Except for actions approved by the shareholders of the Company
or adjustments made pursuant to paragraph 10, the option price for an
outstanding option granted under the Plan may not be decreased after the date of
grant nor may the Company grant a new option or pay any cash or other

 

4



--------------------------------------------------------------------------------

consideration (including another award under the Plan) in exchange for any
outstanding option granted under the Plan at a time when the option price of the
outstanding option exceeds the fair market value of the Shares covered by the
option.

7. Stock Awards, including Restricted Stock and Restricted Stock Units. The
Committee may grant Shares as stock awards under the Plan (“Stock Awards”).
Stock Awards shall be subject to the terms, conditions, and restrictions
determined by the Committee. The restrictions may include restrictions
concerning transferability and forfeiture of the Shares awarded, together with
such other restrictions as may be determined by the Committee. Stock Awards
subject to restrictions may be either restricted stock awards under which shares
are issued immediately upon grant subject to forfeiture if vesting conditions
are not satisfied, or restricted stock unit awards under which shares are not
issued until after vesting conditions are satisfied. The Committee may require
the recipient to sign an agreement as a condition of the award, but may not
require the recipient to pay any monetary consideration other than amounts
necessary to satisfy tax withholding requirements. The agreement may contain any
terms, conditions, restrictions, representations and warranties required by the
Committee. The certificates representing the Shares awarded shall bear any
legends required by the Committee. The Company may require any recipient of a
Stock Award to pay to the Company in cash upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the recipient, including
salary, subject to applicable law. With the consent of the Committee, a
recipient may satisfy the minimum statutory withholding obligation, in whole or
in part, by having the Company withhold from the awarded Shares that number of
Shares that would satisfy the withholding amount due or by delivering Common
Stock of the Company to the Company to satisfy the withholding amount. Upon the
issuance of Shares under a Stock Award, the number of Shares reserved for
issuance under the Plan shall, except as otherwise provided in paragraph 2, be
reduced by the number of Shares issued, net of any shares withheld to satisfy
tax withholding obligations.

8. Restricted Stock. The Committee may issue Shares under the Plan for such
consideration (including promissory notes and services) as determined by the
Committee, provided that in no event shall the consideration be less than 75
percent of fair market value of the Shares at the time of issuance. Shares
issued under the Plan shall be subject to the terms, conditions and restrictions
determined by the Committee. The restrictions may include restrictions
concerning transferability, repurchase by the Company and forfeiture of the
Shares issued, together with such other restrictions as may be determined by the
Committee. All Shares issued pursuant to this paragraph 8 shall be subject to a
purchase agreement, which shall be executed by the Company and the prospective
recipient of the Shares prior to the delivery of certificates representing such
Shares to the recipient. The purchase agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Committee. The certificates representing the Shares shall bear any legends
required by the Committee. The Company may require any purchaser of restricted
stock to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
purchaser fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable by the Company to the purchaser, including salary,
subject to applicable law. With the consent of the Committee, a purchaser may
deliver Common Stock of the Company to the Company to satisfy this withholding
obligation. Upon the issuance of restricted stock, the number of Shares reserved
for issuance under the Plan shall be reduced by the number of Shares issued.

9. Stock Appreciation Rights.

(a) Grant. Stock appreciation rights may be granted under the Plan by the
Committee, subject to such rules, terms, and conditions as the Committee
prescribes.

(b) Exercise.

(i) A stock appreciation right shall be exercisable only at the time or times
established by the Committee, except that no stock appreciation right shall be
exercisable after the expiration of 10 years from the date it is granted. If a
stock appreciation right is granted in connection with an option,

 

5



--------------------------------------------------------------------------------

the stock appreciation right shall be exercisable only to the extent and on the
same conditions that the related option could be exercised. Upon exercise of a
stock appreciation right, any option or portion thereof to which the stock
appreciation right relates terminates. If a stock appreciation right is granted
in connection with an option, upon exercise of the option, the stock
appreciation right or portion thereof to which the option relates terminates.

(ii) The Committee may withdraw any stock appreciation right granted under the
Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights. Such rules and regulations
may govern the right to exercise stock appreciation rights granted before
adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.

(iii) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one share of Class B
Common Stock of the Company over its fair market value on the date of grant or
such higher amount as the Committee may determine (or, in the case of a stock
appreciation right granted in connection with an option, the option price per
Share under the option to which the stock appreciation right relates),
multiplied by the number of Shares covered by the stock appreciation right or
the option, or portion thereof, that is surrendered. Payment by the Company upon
exercise of a stock appreciation right may be made in Shares valued at fair
market value, in cash, or partly in Shares and partly in cash, all as determined
by the Committee.

(iv) For purposes of this paragraph 9, the fair market value of the Class B
Common Stock of the Company on the date a stock appreciation right is exercised
shall be the closing price of the Class B Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions in the Wall
Street Journal, or such other reported value of the Class B Common Stock of the
Company as shall be specified by the Committee, on the date the stock
appreciation right is exercised, or if such date is not a trading day, then on
the immediately preceding trading day.

(v) No fractional shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof, cash shall be paid in an amount equal to the value of
the fractional share.

(vi) Each stock appreciation right granted under the Plan by its terms shall be
nonassignable and nontransferable by the holder, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or county of the holder’s domicile at the time of death, and each
stock appreciation right by its terms shall be exercisable during the holder’s
lifetime only by the holder; provided, however, that a stock appreciation right
not granted in connection with an Incentive Stock Option shall also be
transferable pursuant to a qualified domestic relations order as defined under
the Code or Title I of the Employee Retirement Income Security Act.

(vii) Each participant who has exercised a stock appreciation right shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the participant fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the participant including
salary, subject to applicable law. With the consent of the Committee a
participant may satisfy the minimum statutory obligation, in whole or in part,
by having the Company withhold from any Shares to be issued upon the exercise
that number of Shares that would satisfy the withholding amount due or by
delivering Common Stock of the Company to the Company to satisfy the withholding
amount.

(viii) Upon the exercise of a stock appreciation right for Shares, the number of
Shares reserved for issuance under the Plan shall be reduced by the number of
Shares covered by the stock appreciation right. Cash payments of stock
appreciation rights shall not reduce the number of Shares reserved for issuance
under the Plan.

 

6



--------------------------------------------------------------------------------

10. Changes in Capital Structure. If the outstanding shares of Common Stock of
the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, stock split, combination of
shares or dividend payable in shares, appropriate adjustment shall be made by
the Committee in the number and kind of shares available for awards under the
Plan. In addition, the Committee shall make appropriate adjustment in the number
and kind of shares subject to outstanding awards, and the exercise price of
outstanding options and stock appreciation rights, to the end that the
recipient’s proportionate interest is maintained as before the occurrence of
such event. The Committee may also require that any securities issued in respect
of or exchanged for Shares issued hereunder that are subject to restrictions be
subject to similar restrictions. Notwithstanding the foregoing, the Committee
shall have no obligation to effect any adjustment that would or might result in
the issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Committee. Any such adjustments made by the Committee shall be conclusive.

11. Sale of the Company; Change in Control.

(a) Sale of the Company. Unless otherwise provided at the time of grant, if
during the term of an option, stock appreciation right or restricted stock unit
award, there shall occur a merger, consolidation or plan of exchange involving
the Company pursuant to which outstanding Shares are converted into cash or
other stock, securities or property, or a sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company, then either:

(i) the option, stock appreciation right or restricted stock unit award shall be
converted into an option, stock appreciation right or restricted stock unit
award to acquire stock of the surviving or acquiring corporation in the
applicable transaction for a total purchase price equal to the total price
applicable to the unexercised portion of the option, stock appreciation right or
restricted stock unit award, and with the amount and type of shares subject
thereto and exercise price per share thereof to be conclusively determined by
the Committee, taking into account the relative values of the companies involved
in the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by holders of Shares following
the applicable transaction, and disregarding fractional shares; or

(ii) all unissued Shares subject to restricted stock unit awards shall be issued
immediately prior to the consummation of such transaction, all options and stock
appreciation rights will become exercisable for 100 percent of the Shares
subject to the option or stock appreciation right effective as of the
consummation of such transaction, and the Committee shall approve some
arrangement by which holders of options and stock appreciation rights shall have
a reasonable opportunity to exercise all such options and stock appreciation
rights effective as of the consummation of such transaction or otherwise realize
the value of these awards, as determined by the Committee. Any option or stock
appreciation right that is not exercised in accordance with procedures approved
by the Committee shall terminate.

(b) Change in Control. Unless otherwise provided at the time of grant, if
paragraph 11(a)(ii) does not apply, all options and stock appreciation rights
granted under this Plan shall become exercisable in full for a remaining term
extending until the earlier of the expiration date of the applicable option or
stock appreciation right or the expiration of four years after the date of
termination of employment, and all Stock Awards shall become fully vested, if a
Change in Control (as defined below) occurs and at any time after the earlier of
Shareholder Approval (as defined below), if any, or the Change in Control and on
or before the second anniversary of the Change in Control, (i) the award
holder’s employment is terminated by the Company (or its successor) without
Cause (as defined below), or (ii) the award holder’s employment is terminated by
the award holder for Good Reason (as defined below).

(i) For purposes of this Plan, a “Change in Control” of the Company shall mean
the occurrence of any of the following events:

 

7



--------------------------------------------------------------------------------

(A) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;

(B) At any time that the holders of the Class A Common Stock of the Company have
the right to elect (voting as a separate class) a majority of the members of the
Board of Directors of the Company, any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act) shall, as a result of a
tender or exchange offer, open market purchases or privately negotiated
purchases from anyone other than the Company, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the then outstanding Class A
Common Stock of the Company;

(C) At any time after such time as the holders of the Class A Common Stock of
the Company cease to have the right to elect (voting as a separate class) a
majority of the members of the Board of Directors of the Company, any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) shall, as a result of a tender or exchange offer, open market purchases or
privately negotiated purchases from anyone other than the Company, have become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing thirty
percent (30%) or more of the combined voting power of the then outstanding
Voting Securities;

(D) A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding Voting Securities immediately
prior to the Merger do not continue to hold at least 50% of the combined voting
power of the outstanding Voting Securities of the surviving corporation or a
parent corporation of the surviving corporation immediately after the Merger,
disregarding any Voting Securities issued to or retained by such holders in
respect of securities of any other party to the Merger; or

(E) A sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company.

(ii) For purposes of this Plan, “Shareholder Approval” shall mean approval by
the shareholders of the Company of a transaction, the consummation of which
would be a Change in Control.

(iii) For purposes of this Plan, “Cause” shall mean (A) the willful and
continued failure to perform substantially the award holder’s reasonably
assigned duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness) after a demand for substantial
performance is delivered to the award holder by the Company which specifically
identifies the manner in which the Company believes that the award holder has
not substantially performed the award holder’s duties, or (B) the willful
engagement in illegal conduct which is materially and demonstrably injurious to
the Company. No act, or failure to act, shall be considered “willful” if the
award holder reasonably believed that the action or omission was in, or not
opposed to, the best interests of the Company.

(iv) For purposes of this Plan, “Good Reason” shall mean (A) the assignment of a
different title, job or responsibilities that results in a decrease in the level
of responsibility of the award holder after Shareholder Approval, if applicable,
or the Change in Control when compared to the award holder’s level of
responsibility for the Company’s operations prior to Shareholder Approval, if
applicable, or the Change in Control; provided that Good Reason shall not exist
if the award holder continues to have the same or a greater general level of
responsibility for Company operations after

 

8



--------------------------------------------------------------------------------

the Change in Control as the award holder had prior to the Change in Control
even if the Company operations are a subsidiary or division of the surviving
company, (B) a reduction in the award holder’s base pay as in effect immediately
prior to Shareholder Approval, if applicable, or the Change in Control, (C) a
material reduction in total benefits available to the award holder under cash
incentive, stock incentive and other employee benefit plans after Shareholder
Approval, if applicable, or the Change in Control compared to the total package
of such benefits as in effect prior to Shareholder Approval, if applicable, or
the Change in Control, or (D) the award holder is required to be based more than
50 miles from where the award holder’s office is located immediately prior to
Shareholder Approval, if applicable, or the Change in Control except for
required travel on company business to an extent substantially consistent with
the business travel obligations which the award holder undertook on behalf of
the Company prior to Shareholder Approval, if applicable, or the Change in
Control.

12. Corporate Mergers, Acquisitions, etc. The Committee may also grant options,
stock appreciation rights and Stock Awards under the Plan having terms,
conditions and provisions that vary from those specified in this Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights or Stock Awards
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a transaction involving a corporate
merger, consolidation, plan of exchange, acquisition of property or stock,
separation, reorganization or liquidation to which the Company or a parent or
subsidiary corporation of the Company is a party.

13. Clawback Policy. Unless otherwise provided at the time of grant, all awards
under the Plan shall be subject to the NIKE, Inc. Policy for Recoupment of
Incentive Compensation as approved by the Committee and in effect at the time of
grant, or such other policy for “clawback” of incentive compensation as may be
approved from time to time by the Committee.

14. Amendment of Plan. The Board of Directors may at any time, and from time to
time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason. Except as provided in paragraphs 6(f), 9, 10 and 11, however, no change
in an award already granted shall be made without the written consent of the
holder of such award.

15. Approvals. The obligations of the Company under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange or trading system on
which the Company’s shares may then be listed or admitted for trading, in
connection with the grants under the Plan. The foregoing notwithstanding, the
Company shall not be obligated to issue or deliver Class B Common Stock under
the Plan if such issuance or delivery would violate applicable state or federal
securities laws.

16. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of the Company or any parent or subsidiary corporation of the Company
or interfere in any way with the right of the Company or any parent or
subsidiary corporation of the Company by whom such employee is employed to
terminate such employee’s employment at any time, for any reason, with or
without cause, or to increase or decrease such employee’s compensation or
benefits, or (ii) confer upon any person engaged by the Company any right to be
retained or employed by the Company or to the continuation, extension, renewal,
or modification of any compensation, contract, or arrangement with or by the
Company.

17. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Shares until the date of
issue to the recipient of a stock certificate for such Shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

9